department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan uniform issue list se toep paty legend individual a ira x bank a bank b amount d date w date x date y dear this letter is in response to a ruling_request submitted by you dated supplemented by correspondence dated waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code in which you request a as the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page individual a maintained ira x at bank a on date w individual a received a distribution of amount d from ira x individual a was advised by her financial advisor in connection with the distribution that she had days from the date of the distribution to place amount d in another account due to miscommunication between individual a and her financial advisor individual a did not understand that amount d had to be rolled into another ira as a result within days of date w instead of rolling over amount d into another ira individual a transferred amount d into a bank b on date x and assumed that she had completed a timely rollover until the internal_revenue_service requested additional information on date y about the income individual a earned in based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be against equity or good conscience _ sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual page received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you attempted to effect a timely rollover however due to a miscommunication between you and your financial advisor regarding the requirements for a proper rollover you were unable to satisfy the requirement to redeposit amount d into an ira within 60-days of the distribution to you therefore pursuant to sec_408 of the code we waive the 60-day rollover requirement with respect to amount d you are granted a period of days from the if all other requirements of section issuance of this ruling letter to make your rollover d of the code except the 60-day requirement are met with respect to amount d such amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact sincerely yours a employee_plans technical group manager e u g c e s s e r m a e s_r s s g b t s n o s i enclosures deleted copy of ruling letter notice of intention to disclose
